Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an amendment filed 01/28/2021 in which claims 01-20 are pending ready for examination.

Allowable Subject Matter
Claims 1-20 are Allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, none of the prior arts alone or in combination discloses a system comprising a first analyte sensor comprising a substrate that is perpendicular to a path of the beam of light and including chiral molecules for sensing analyte presence in a fluid sample in a sample chamber and causing a change in polarization of the beam of light passing through the substrate in the sample chamber.
As for claim 13, none of the prior arts alone or in combination discloses a method comprising transmitting, by a light source, a beam of light along a path and through a substrate that is perpendicular to the path of the beam of light and that includes chiral molecules for sensing analyte presence in a fluid sample in a sample chamber and causing a change in polarization of the beam of light, and determining, by 
As for claim 18, none of the prior arts alone or in combination discloses a non-transitory computer-readable storage medium having program code that is executable by a processor device to cause a computing device to perform operations, the operations comprising receiving data representing a first polarization angle of a beam of light after the beam of light is polarized by a reference polarizer and prior to the beam of light traversing a substrate that is perpendicular to a path of the beam of light and including chiral molecules for sensing analyte presence in a fluid sample in a sample chamber and causing a change in polarization of the beam of light;
receiving, from photodetectors, a first electrical signal indicating a first polarization amount of a first polarized light and a second electrical signal indicating a second polarization amount of a second polarized light; and
determining the change in polarization of the beam of light based on data received by the computing device.
The closest prior art, Gibbs et al (US 2005/0128482 A1) discloses a system comprising a light source for providing a beam of light and a first analyte sensor comprising including chiral molecules for sensing analyte presence in a sample in a sample chamber. Gibbs does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claims 1, 13, and 18; therefore, it will not be proper to combine this prior art with another because the deficiencies of the missing limitations would not be cured.
Claims 2-12, 14-17, and 19-20 are allowed due to their dependency of claims 1, 13, and 18 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s argument, see amendments, filed 01/28/2021, with respect to claims 1-20 they have been fully considered and are persuasive.  The 35 USC § 103 rejection of claims 1-20 have been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256.  The examiner can normally be reached on Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886